Case 2:20-cv-04405-GJS Document 1-7 Filed 05/15/20 Page 1 of 3 Page ID #:41




                  EXHIBIT 7
Electronically FILED by Superior Court of California, County of Los Angeles on 04/29/2020 03:28 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Sanchez,Deputy Clerk
                       Case 2:20-cv-04405-GJS Document 1-7 Filed 05/15/20 Page 2 of 3 Page ID #:42




                                                                         Exhibit 7 - Page 35
Case 2:20-cv-04405-GJS Document 1-7 Filed 05/15/20 Page 3 of 3 Page ID #:43




                         Exhibit 7 - Page 36
